     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 1 of 14                      FILED
                                                                                   2019 Aug-14 PM 04:19
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                                                            JET / JBW / BML: August 2019


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
      v.                                         )
                                                 )
SHARON D. WALTZ                                  )

                                 INFORMATION

The United States Attorney charges:

                                    Introduction

At all times material to this information:

                        Relevant Individuals and Entities

      1.     Defendant SHARON D. WALTZ was a psychologist who owned and

operated a mental health counseling practice in Birmingham, Alabama.

      2.     In or about 2008, defendant SHARON D. WALTZ formed Capstone

Medical Resources, LLC (“Capstone”). Defendant SHARON D. WALTZ was the

sole owner of Capstone. Defendant SHARON D. WALTZ provided mental health

counseling services through Capstone. Capstone was originally a single-office

counseling practice in Birmingham, Alabama, but it ultimately expanded to include

multiple satellite locations throughout Alabama.




                                             1
     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 2 of 14



      3.     Conspirator 1 began working with defendant SHARON D. WALTZ

in some capacity in or about 2016. In or about the fall of 2016, Conspirator 1 began

working at Capstone full-time. Conspirator 1 worked at Capstone until in or about

October 2017. During that period, Conspirator 1 served as Capstone’s primary

insurance biller.   Conspirator 1 reported to and was supervised by defendant

SHARON D. WALTZ.

      4.     Conspirator 2 worked at Capstone from in or about May 2016 to in or

about October 2017. During that period, Conspirator 2 served as a receptionist and,

later, as office manager. Conspirator 2 assisted with billing responsibilities, under

the supervision of Conspirator 1 and defendant SHARON D. WALTZ, until her

departure in or about October 2017.

      5.     Company 1 was a counseling practice based in Birmingham, Alabama.

From early 2016 to late 2017, Capstone contracted with Company 1 for Company 1

counselors to provide counseling and therapy services to Capstone’s clients.

Defendant SHARON D. WALTZ served as the supervising psychologist.

Company 1 counselors completed service records detailing each therapy session

provided by Company 1 pursuant to the relationship with Capstone, and submitted

those service records to Capstone. Capstone in turn paid Company 1 a flat rate per

counseling session performed. Capstone was responsible for billing Medicaid for

these services.


                                         2
     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 3 of 14



                        The Alabama Medicaid Program

      6.     The Medicaid Program (Medicaid) is a joint federal and state health

insurance program administered by individual states in coordination with the Centers

for Medicare and Medicaid Services, a part of the United States Department of

Health and Human Services. Medicaid provides free and below-cost insurance to

low-income individuals and families. These individuals are known as Medicaid

“beneficiaries.”

      7.     Alabama Medicaid is administered by the Alabama Medicaid Agency.

More than half the funding for Alabama Medicaid comes from the federal

government; the remainder comes from the state of Alabama.

      8.     Alabama Medicaid is a “health care benefit program” as that term is

defined by Title 18, United States Code, Section 24(b), and used in Title 18, United

States Code, Section 1347.

      9.     To be eligible to receive Medicaid payments for the provision of

services to Medicaid beneficiaries in Alabama, a provider must enroll in Alabama

Medicaid.    To enroll in Alabama Medicaid, a provider must meet specific

requirements. Those requirements include the provider’s agreement to adhere to all

relevant regulations of Alabama Medicaid, or those of the third-party intermediaries

through which claim payments may be received, adjudicated, and paid. Among




                                         3
     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 4 of 14



these regulations are requirements that providers may only submit claims for

services that are reasonable and medically necessary.

      10.    To receive payment for covered services, Alabama Medicaid providers

must submit claims to Alabama Medicaid. Each claim must include the provider’s

National Provider Identifier (NPI), a standard unique health identifier for health care

providers to use in providing health care services. Each claim also must include the

correct Current Procedural Terminology (CPT) or other code that accurately

describes the service provided.

      11.    Among the health care benefits, items, and services covered by

Alabama Medicaid are mental health services provided through licensed

psychologists. These covered services include intake evaluation, neurobehavioral

status examinations, individual counseling, and family counseling.

      12.    According to the Alabama Medicaid Provider Billing Manual

(Medicaid Manual), intake evaluation services are initial clinical evaluations of the

recipient’s request for assistance. Intake evaluation includes a clinical interview

with the recipient and/or his or her family member, guardian, or significant other;

screening for needed evaluations; a brief mental status evaluation; a review of the

presenting problems, symptoms, functional deficits, and history; development of an

initial treatment plan; and referral to other medical, professional, or community

services as indicated.


                                          4
     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 5 of 14



      13.     According   to   the   Medicaid    Manual,    neurobehavioral    status

examinations involve a clinical assessment of a recipient’s thinking, reasoning, and

judgment, to evaluate the recipient’s neurocognitive abilities. Such examinations

must include screening for impairments in acquired knowledge, attention, language,

learning, memory, problem solving, and visual-spatial abilities. Each examination

must be medically necessary in order to receive Medicaid coverage. Nonspecific

behaviors that do not indicate the presence of, or change in, a mental illness would

not be an acceptable indication for testing. Moreover, testing might not be medically

necessary if any necessary psychological evaluation could be accomplished through

a clinical interview alone. Neurobehavioral status examinations receive the CPT

code 96116.

      14.     According to the Medicaid Manual, individual counseling services are

services rendered to a recipient in a face-to-face, one-to-one psychotherapeutic

encounter in order to achieve specific objectives of treatment or care for a mental

health or substance abuse disorder. The CPT code to be used for such services

depends on the length of the therapy. Therapy for 16 to 37 minutes receives the code

90832; therapy for 38 to 52 minutes receives the code 90834; and therapy given for

53 minutes or more receives the code 90837.

      15.     According to the Medicaid Manual, family counseling services are

face-to-face counseling services that may include the recipient and his or her family


                                         5
     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 6 of 14



member, guardian, or significant other. Family counseling services that occur with

the patient present receive the CPT code 90847. Providers are not permitted to

submit separate claims for each eligible person attending the same family therapy

session; a session is billed as one service (that is, a service for one family unit),

regardless of the number of individuals present at the session.

      16.    Where both individual counseling and family counseling services are

provided on the same day, Alabama Medicaid requires that claims include a CPT

modifier code indicating that the services were distinct or independent from other

services performed on the same day. The CPT modifier 59 is used to identify

services that are not normally reported together, but are appropriate under the

circumstances, such as two different sessions or patient encounters on the same day.

The modifier indicates that two services, although provided the same day, are

separate and distinct without overlap in services. A psychologist who uses the

modifier should be prepared to submit documentation to support its use.

      17.    Alabama Medicaid conducts audits to detect possible inaccuracies and

fraud in claims submitted through the program. An unusually frequent use of the

CPT modifier 59 could raise a red flag in the course of an audit, and prompt further

investigation as to whether both individual and family counseling services were each

provided to a recipient on the same day.




                                           6
     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 7 of 14



                    Capstone’s Claims to Alabama Medicaid

      18.   Starting in or about 2011, defendant SHARON D. WALTZ was

enrolled in Alabama Medicaid with the NPI number 1295025997.

      19.   Defendant SHARON D. WALTZ submitted claims to Alabama

Medicaid through Capstone.

      20.   Until about May 2018, Capstone submitted claims to Alabama

Medicaid using the NPI number 1295025997, associated with “Sharon D. Waltz.”

      21.   In or about November 2017, Capstone applied for and received a

separate NPI number, 1104364074, associated with the name “Capstone Medical

Resources, LLC.” Beginning in or about April 2018, Capstone submitted claims to

Alabama Medicaid using this second NPI number.

      22.   Between 2015 and 2018, Capstone’s reimbursements from Alabama

Medicaid soared. In 2015, Capstone received less than $100,000 in reimbursements

from Alabama Medicaid. In 2016, Capstone received more than $660,000 in

reimbursements from Alabama Medicaid. In 2017, Capstone received more than

$2.2 million in reimbursements from Alabama Medicaid. Between January and

October 2018, Capstone received nearly $1.5 million in reimbursements from

Alabama Medicaid.

      23.   Between January 2016 and October 2018, Alabama Medicaid

reimbursed Capstone for more than $3.5 million in claims associated with the NPI


                                       7
     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 8 of 14



number 1295025997. These claims reflected a consistent pattern of billing two CPT

codes—90837 and 90847—for patients on consecutive service dates. CPT code

90837, as noted above, is used for individual counseling services of 53 minutes or

greater. CPT code 90847 is used for family counseling services. Between 2016 and

October 2018, Capstone submitted and was reimbursed for more than 14,000 claims

for individual counseling services with the CPT code 90837, and more than 14,000

claims for family counseling services with the CPT code 90847.

      24.    Between April 2018 and October 2018, Medicaid reimbursed Capstone

for more than $680,000 in claims associated with the NPI number 1104364074. As

with claims submitted under the NPI number 1295025997, these claims reflected a

consistent pattern of billing for both individual therapy services and family therapy

services for certain Medicaid recipients—although these claims purported to be for

services rendered on the same day, and used the CPT modifier 59. In many cases,

these claims also included a third procedure code, CPT code 96116, representing a

neurobehavioral status examination.

                                    Count One
                          Health Care Fraud Conspiracy
                    Title 18, United States Code, Section 1349

      25.    The factual allegations of paragraphs 1 through 24 of this indictment

are re-alleged as though fully set forth herein.




                                           8
     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 9 of 14



        26.   Beginning at least in or about 2016 and continuing until in or about at

least October 2018, the exact dates being unknown, in Jefferson County within the

Northern District of Alabama and elsewhere, defendant

                               SHARON D. WALTZ

knowingly and willfully conspired, combined, and agreed with others known and

unknown to the grand jury to execute and attempt to execute a scheme and artifice

to defraud a health care benefit program affecting commerce, as defined in Title 18,

United States Code, Section 24(b), that is, Alabama Medicaid, and to obtain, by

means of materially false and fraudulent pretenses, representations, and promises,

money and property owned by, and under the custody and control of that health care

benefit program, in connection with the delivery and payment for health care

benefits, items and services, in violation of Title 18, United States Code, Section

1347.

                            Purpose of the Conspiracy

        27.   It was a purpose of the conspiracy for defendant SHARON D.

WALTZ, Conspirator 1, Conspirator 2, and others to unlawfully enrich themselves,

Capstone, and others by submitting, and causing to be submitted, claims to Alabama

Medicaid based on materially false and fraudulent pretenses, representations, and

promises, and by concealing from Medicaid the nature and scope of their fraud.




                                          9
     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 10 of 14



                     Manner and Means of the Conspiracy

      28.    It was a part of the conspiracy that defendant SHARON D. WALTZ

caused Capstone to submit claims to Alabama Medicaid for counseling services that

were not rendered.

      29.    It was a part of the conspiracy that Capstone employees, acting under

the supervision and with the knowledge of defendant SHARON D. WALTZ,

created fraudulent service records to support claims submitted to Alabama Medicaid,

including purported dates and times of service, procedure codes representing

services purportedly but not actually performed, and purported signatures of patients

or guardians.

      30.    It was a part of the conspiracy that Capstone employees, acting under

the supervision of defendant SHARON D. WALTZ, submitted claims to Alabama

Medicaid for services purportedly performed by Company 1 that Company 1 did not

perform. Defendant SHARON D. WALTZ knew or should have known about the

submission of these claims.

      31.    It was a part of the conspiracy that Capstone employees, acting under

the supervision of defendant SHARON D. WALTZ, submitted claims to Alabama

Medicaid for intake evaluation services purportedly performed by defendant

SHARON D. WALTZ that defendant SHARON D. WALTZ did not provide.

      32.    It was a part of the conspiracy that Capstone employees, acting under


                                         10
     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 11 of 14



the supervision of defendant SHARON D. WALTZ, submitted claims to Alabama

Medicaid for neurobehavioral status examinations that were not in fact provided.

      33.   It was a part of the conspiracy that Conspirator 1 and Conspirator 2,

acting under the supervision of defendant SHARON D. WALTZ, submitted claims

to Alabama Medicaid for individual counseling services (using CPT code 90837)

and family counseling services (using CPT code 90847) that were not in fact

provided. Defendant SHARON D. WALTZ knew about some of these claims and

should have known about others.

      34.   It was a part of the conspiracy that defendant SHARON D. WALTZ

directed Conspirator 1 and Conspirator 2 to submit, and that Conspirator 1 and

Conspirator 2 did submit, claims to Alabama Medicaid for individual counseling

services (using CPT code 90837) and family counseling services (using CPT code

90847) on consecutive dates, which made it more difficult for Medicaid to detect

fraud in the submission of these claims.

      35.   It was a part of the conspiracy that Conspirator 1 and Conspirator 2

obtained Medicaid insurance information for individuals not receiving services from

Capstone, and that defendant SHARON D. WALTZ knew or should have known

that they had done so.

      36.   It was a part of the conspiracy that Conspirator 1 and Conspirator 2

obtained Medicaid insurance information from various acquaintances and relatives.


                                           11
     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 12 of 14



      37.    It was a part of the conspiracy that defendant SHARON D. WALTZ

gave bonuses or other things of value to Conspirator 1 and Conspirator 2 above and

beyond their salaries.

      38.    It was a part of the conspiracy that Conspirator 1 and Conspirator 2

caused Capstone to submit claims to Alabama Medicaid for services purportedly but

not in fact provided to relatives and acquaintances whose Medicaid insurance

information they had obtained.

      39.    It was a part of the conspiracy that, at the direction of defendant

SHARON D. WALTZ, Capstone employees contacted Medicaid recipients by

telephone, purportedly for the purpose of conducting patient surveys, gathering

information about patient status, and scheduling patients for Capstone counseling

services.

      40.    It was a part of the conspiracy that, at the direction of defendant

SHARON D. WALTZ, Capstone employees recorded these telephonic contacts—

including unanswered calls where Capstone employees left voicemail messages—

and provided the information to Conspirator 1 and Conspirator 2.

      41.    It was a part of the conspiracy that Conspirator 1 and Conspirator 2

caused Capstone to submit claims to Alabama Medicaid for telephonic contacts

described in paragraph 40, for services that were not in fact performed.

      42.    It was a part of the conspiracy that defendant SHARON D. WALTZ


                                         12
     Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 13 of 14



directed Capstone employees to use multiple CPT procedure codes—including

90837 (for individual counseling), 90847 (for family counseling), and 96116 (for

neurobehavioral status examinations)—for certain patient therapy sessions,

regardless of the services or the number of hours of service provided.

      43.    It was a part of the conspiracy that defendant SHARON D. WALTZ

paid Conspirator 1 to serve as Capstone’s primary insurance biller, and to perpetuate

the fraud.

      44.    It was a part of the conspiracy that defendant SHARON D. WALTZ

directed Conspirator 1 to establish a separate entity to perform billing services for

Capstone, and to receive compensation for those services based on a percentage of

total Capstone billings.

      45.    It was a part of the conspiracy that Conspirator 1 established a separate

entity, Outsourced Billing Associates, LLC, to perform billing services for Capstone,

and to receive compensation for those services based on a percentage of total

Capstone billings.

      46.    It was a part of the conspiracy that, between February 2017 and

September 2017, Capstone paid Outsourced Billing Associates, LLC, more than

$170,000 in compensation for billing services based on a percentage of total

Capstone billings.

      All in violation of Title 18, United States Code, Section 1349.


                                         13
Case 2:19-cr-00425-RDP-GMB Document 1 Filed 08/14/19 Page 14 of 14



                              JAY E. TOWN
                              United States Attorney


                              /s/ Electronic signature
                              JOHN B. WARD
                              Assistant United States Attorney

                              /s/ Electronic signature
                              BRUCE M. LIEBERMAN
                              Special Assistant United States Attorney




                               14
